Citation Nr: 1742968	
Decision Date: 09/27/17    Archive Date: 10/04/17

DOCKET NO.  10-23 865	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to service connection for an upper and lower respiratory disability, (hereafter referred to as "respiratory disability"), to include exposure of sarin (GB) gas.

2.  Entitlement to service connection for fibromyalgia, to include exposure of GB gas.

3.  Entitlement to service connection for an undiagnosed illness, to include chronic fatigue syndrome (CFS).


REPRESENTATION

Appellant represented by:	The American Legion




WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

P. Meehan, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1982 to June 1992.

This matter comes before the Board of Veterans' Appeals (Board) from an April 2008 rating decision of  the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia.

The Veteran testified before the undersigned Veterans Law Judge (VLJ) in an August 2016 video-conference Board hearing, the transcript of which is included in the record.

In December 2016, the Board remanded the above issues for a VA examination as they raised a probable likelihood of relation to each other and the Veteran's service in the Persian Gulf.

In regard to VA's duty to notify and assist, the Veteran has not raised any issues with the duty to notify but has indeed with the duty to assist.  Specifically, the Veteran challenges the sufficiency and competency of the VA examiner who examined the Veteran in April 2017.  This argument will be addressed in the substance of the opinion below.



FINDINGS OF FACT

1.  The Veteran's respiratory symptoms have been attributed to the known diagnosis of service-connected bronchial asthma.

2.  The Veteran's joint pain symptoms have been attributed to the known diagnosis of  service-connected arthritis.

3.  The Veteran's fatigue symptoms have been attributed to the known diagnosis of service-connected PTSD, and other underlying conditions; there is no evidence of a chronic undiagnosed illness.


CONCLUSIONS OF LAW

1.  The criteria for service connection for a respiratory disability, other than service-connected asthma, have not been met.  38 U.S.C.A. §§ 1110, 1117, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.317 (2016).

2.  The criteria for service connection for a fibromyalgia have not been met.  38 U.S.C.A. §§ 1110, 1117, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.317 (2016).

3.  The criteria for service connection for a chronic fatigue syndrome (CFS) have not been met.  38 U.S.C.A. §§ 1110, 1117, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.317 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38  U.S.C.A. § 1110; 38  C.F.R. § 3.303(a). Service connection requires: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see also Caluza v. Brown, 7 Vet. App. 498 (1995). 

The Veteran served in the Southwest Asia Theater of operations during the Persian Gulf War.  See DD Form 214; 38 C.F.R. § 3.317(e).  Under 38 U.S.C. § 1117(a)(1), compensation is warranted for a Persian Gulf veteran who exhibits objective indications of a "qualifying chronic disability" that became manifest during service on active duty in the Armed Forces in the Southwest Asia theater of operations during the Persian Gulf War, or to a degree of 10 percent during the presumptive period prescribed by the Secretary.  To constitute a "qualifying" chronic disability, the chronic disability must not be attributed to any known clinical disease by history, physical examination, or laboratory tests.  38 U.S.C.A. § 1117; 38 C.F.R. § 3.317(a)(1). 

The term "objective indications of chronic disability" includes both "signs," in the medical sense of objective evidence perceptible to an examining physician, and other, non-medical indicators that are capable of independent verification.  38 U.S.C.A. § 1117; 38 C.F.R. § 3.317(a)(3). Signs or symptoms which may be manifestations of undiagnosed illness or medically unexplained chronic multisymptom illness include, but are not limited to: Fatigue, signs or symptoms involving skin, headache, muscle pain, joint pain, neurologic signs and symptoms, neuropsychological signs or symptoms, signs or symptoms involving the respiratory system (upper or lower), sleep disturbances, gastrointestinal signs or symptoms, cardiovascular signs or symptoms, abnormal weight loss, menstrual disorders.  38 U.S.C.A. § 1117; 38 C.F.R. § 3.317(b). 

A qualifying chronic disability means a chronic disability resulting from any of the following (or any combination of the following): An undiagnosed illness; the following medically unexplained chronic multisymptom illnesses that are defined by a cluster of signs or symptoms: Chronic fatigue syndrome; Fibromyalgia; Irritable bowel syndrome; any diagnosed illness that the Secretary determines warrants a presumption of service-connection; or any other illness that the Secretary determines meets the following criteria for a medically unexplained chronic multisymptom illness.  See 38 U.S.C.A. § 1117; 38 C.F.R. § 3.317(a)(2). The term medically unexplained chronic multisymptom illness means a diagnosed illness without conclusive pathophysiology or etiology, that is characterized by overlapping symptoms and signs and has features such as fatigue, pain, disability out of proportion to physical findings, and inconsistent demonstration of laboratory abnormalities.  Chronic multisymptom illnesses of partially understood etiology and pathophysiology will not be considered medically unexplained.  See 38 U.S.C.A. § 1117; 38 C.F.R. § 3.317(a)(2).

Disabilities that have existed for 6 months or more and disabilities that exhibit intermittent episodes of improvement and worsening over a 6-month period will be considered chronic.  The 6-month period of chronicity will be measured from the earliest date on which the pertinent evidence establishes that the signs or symptoms of the disability first became manifest.  A chronic disability resulting from an undiagnosed illness shall be rated using evaluation criteria from part 4 of this chapter for a disease or injury in which the functions affected, anatomical localization, or symptomatology are similar.  A disability shall be considered service connected for purposes of all laws of the United States. 38 U.S.C.A. § 1117; 38 C.F.R. § 3.317(a)(4).  The applicable presumptive period specified in 38 C.F.R. § 3.317(a)(1)(i) has been extended several times and it currently ends December 31, 2021.  See 81 Fed. Reg. 71382 (October 17, 2016). 

Compensation shall not be paid if there is affirmative evidence that an undiagnosed illness was not incurred during active military, naval, or air service in the Southwest Asia theater of operations during the Persian Gulf War; or if there is affirmative evidence that an undiagnosed illness was caused by a supervening condition or event that occurred between the veteran's most recent departure from active duty in the Southwest Asia theater of operations during the Persian Gulf War and the onset of the illness; or if there is affirmative evidence that the illness is the result of the veteran's own willful misconduct or the abuse of alcohol or drugs.  See 38 U.S.C.A. § 1117; 38 C.F.R. § 3.317(c).

In making all determinations, the Board must fully consider the lay assertions of record.  A layperson is competent to report on the onset and continuity of his current symptomatology.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a Veteran is competent to report on that of which he or she has personal knowledge). Lay evidence can also be competent and sufficient evidence of a diagnosis or to establish etiology if (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).

The Board must analyze the credibility and probative value of the evidence, account for the evidence that it finds persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the Veteran.   Kahana v. Shinseki, 24 Vet. App. 428, 433 (2011).  In doing so, equal weight is not accorded to each piece of evidence in the record as every item of evidence does not have the same probative value.  Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).
      
      Respiratory Disability, Fibromyalgia, and CFS 

The Veteran seeks service connection for fibromyalgia, CFS, and respiratory signs and symptoms as a result of active duty service in Southwest Asia Theater of operations during the Persian Gulf War. 

A review of the Veteran's medical history reveals no diagnosis of or fibromyalgia, CFS, or respiratory disability (other than the already service-connected bronchial asthma disability).  However, while there are no diagnoses, there is evidence of reported symptoms associated with these conditions.  For example, the Veteran's long medical record has numerous well documented complaints of fatigue and loss of energy, respiratory problems, and joint pain.

At the Veteran's August 2016 hearing, the Veteran testified that she "started experiencing pains in [her] muscles and joints when [she] first came back from Saudi Arabia," and noted that she intended to submit additional evidence to support her claims.  The record was subsequently left open for 90 days. 

Due to the Veteran's claimed disabilities and medical evidence of record, the Board remanded the appeal in December 2016, in pertinent part, for a VA Gulf War Undiagnosed Illness examination and opinion.  Such an examination was conducted in April 2017.  The examination report noted that there was a physical examination of the Veteran, included review of the claims folder and medical records, recounted the Veteran's history and complaints, and provided a detailed medical opinion. For the reasons set forth below, the Board finds that the April 2017 VA examination report and opinion carries great weight, as it was based on medical principles and adequate rationale, and the examiner considered the Veteran's lay statements and history of symptom manifestation.  See Dalton v. Nicholson, 21 Vet. App. 23 (2007).  In regard to the claimed respiratory disability the examiner concluded the following:  

The veteran has claimed a disability pattern related to respiratory problems associated with the environmental hazards of Southwest Asia.  Veteran has asthma and no signs of acute or chronic sinusitis (Vet claimed sinusitis as part of the "respiratory track").  Asthma is a diagnosable condition with specific etiologies.  It is less likely as not that the claimed condition is a disability pattern that is associated with a specific exposure to Southwest Asia environmental hazards, medical literature does not provide evidence to support claim.  Veteran's asthma is well controlled on minimal medication.  Her most recent PFT in March 2017 was normal, with no significant improvement after bronchodilator.

In regard to claimed fibromyalgia, the examiner concluded the following:  

The veteran has claimed a disability pattern of "fatigue, loss of energy, getting tired easily" associated with the environmental hazards of South west Asia.  It is less likely as not that the claimed condition is a disability pattern that is associated with a specific exposure to Southwest Asia environmental hazards as she does not meet the diagnostic criteria for fibromyalgia.  The veteran's reported joint pains are diagnosable conditions with specific etiology and less likely as not related to specific exposures in the gulf. Veteran does not carry a diagnosis of fibromyalgia.  Her history and physical findings during today's C&P exam do not meet the criteria for fibromyalgia. No diagnosis of fibromyalgia can be given at this time for cervical and lumbar DJD, and trapezius muscle strain.

In regard to claimed CFS, the examiner concluded the following:

The veteran has claimed a disability pattern of "fatigue, loss of energy, getting tired easily" associated with the environmental hazards of South west Asia.  It is less likely as not that the claimed condition is a disability pattern that is associated with a specific exposure to Southwest Asia environmental hazards.  Veteran currently does not meet the criteria for Chronic Fatigue Syndrome. Her symptom of "fatigue, loss of energy, and getting tired easily" can be related to lack of sleep/insomnia due her current medical conditions, including PTSD, OSA--noncompliant with CPAP machine, obesity (alone can cause fatigue), DM II, and sedentary life style.

Ultimately, the examiner concluded that there was no undiagnosed illness by virtue of the fact that the Veteran's complaints have already been diagnosed or traced to other underlying conditions.

The Veteran then submitted a June 2017 statement which said the following: 

[T]he exam...was a terrible exam, the lady said she only had 7-9 hours to look over my file and get the exam done.  Most of the exam is not answered when you look over the form. I would like to request another exam with competent Doctor who will take the time to review my military records that show I have all the symptoms of each disease.

In regard to the Veteran's assertion in the above statement, the Board observes that generally, a VA examiner is presumed competent absent a showing of some evidence to the contrary.  Hilkert v. West, 12 Vet. App. 145 (1999).  In fact, the chosen VA examiner is a qualified medical professional, and provided no indication that she lacked the expertise needed to provide the requested opinion.  See Wise v. Shinseki, 26 Vet. App. 517, 527 (2014).  The Veteran did not give any valid explanation for why the VA examiner was not qualified.  Parks v. Shinseki, 716 F.3d 581, 585-86 (Fed. Cir. 2013); Cox v. Nicholson, 20 Vet. App. 563 (2007).  Thus, the VA examiner's opinion is competent medical evidence.

Indeed, the Veteran does not appear to challenge the Veteran's competency in any specific way; rather, it is asserted that the examiner performed inadequately in conducting the examination and preparing the examination report.  However, the Veteran's allegations concerning the inadequacy of the examination are unfounded. To the extent the Veteran asserts that "7-9 hours to look over my file and get the exam done" is inadequate, the Veteran has not explained why this is so.  The Board observes that 7-9 hours is equivalent to an average full time work day, which appears to be a reasonable timeframe to perform a complete, full, and fair medical examination.  Regarding the assertion that "[m]ost of the exam is not answered when you look over the form[,]" the Board finds that the examination, when taken as whole, is thorough and complete. While there is a section entitled  "Medical History" for which the response to many answers is "[n]o answer is provided[,]" the responses appears to reflect the Veteran's failure to respond to the questionnaire, not the examiner's.  In any case, a recitation of his medical history is provided in the each section of the report related to each of the medical issues addressed in the appeal.  As such, the Board finds no inadequacy as to VA's duty to assist.

In June 2017, the Veteran then submitted a statement from her VA medical doctor with a waiver of RO consideration, which said, "[t]his veteran has FIBROMYELGIA AND CHRONIC FATIGUE SYNDROME SYMPTOMS, she was exposed to Agent GB.  She has documents that she has served in military."  The Board finds this evidence to be wholly unpersuasive, as it is conclusory and has no rationale.  Thus, this unsupported medical opinion carries very little probative weight.

In contrast, as explained in detail above, the Board acknowledges that Veteran does have a history of reported symptoms that could possibly be attributed to the fibromyalgia or chronic fatigue symptoms.  However, the April 2017 VA examination report and opinion found such symptoms are associated with other underlying disabilities; and are not manifestations of signs and symptoms attributable to medically unexplained chronic multisymptom illness associated with active duty service on the Southwest Asia theater of operations during the Gulf War.  

Aside from the conclusory and non-probative medical opinion by her VA treating physician, the only other evidence of record in support of the Veteran's appeal consists of her own statements.  In this regard, there is no question that the Veteran is competent to relate the onset of symptoms and as she observes them.  Thus, her competency is not at issue with regard to recounting these matters.  Further, the Board notes that lay evidence is generally competent with regard to identification of a disease with unique and readily identifiable features which are capable of lay observation.  See Barr, 21 Vet. App. at 308-09.  A lay person may speak to etiology in some limited circumstances in which nexus is obvious merely through observation, such as sustaining a fall leading to a broken leg.  See Davidson, 581 F.3d at 1316; Jandreau, 492 F.3d at 1376-77.   Lay persons may also provide competent evidence regarding a contemporaneous medical diagnosis or a description of symptoms in service which supports a later diagnosis by a medical professional.  However, a lay person is not competent to provide evidence as to more complex medical questions, i.e., those which are not capable of lay observation.  Lay statements are not competent evidence regarding diagnosis or etiology in such cases.  See Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007) (concerning rheumatic fever); Jandreau, at 1377, n.4 ('sometimes the layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer'); 38 C.F.R. § 3.159(a)(2).

The Board finds that the diagnosis of the Veteran's claimed disabilities is not the equivalent of relating a broken bone to a concurrent injury to the same body part (Jandreau, at 1377).  Such an opinion requires specialized  knowledge and medical expertise.  These are not matters which are capable of lay observation.  Accordingly, the Veteran's lay statements are not competent evidence.

Upon review of all the evidence of record, the Board finds that all of the Veteran's symptoms have been attributed to known clinical diagnoses and are not related to manifestations of Gulf War illness.  The legal authority governing eligibility for VA benefits is clear and specific, and the Board is bound by such authority.  Accordingly, awarding service connection on the basis of manifestations of an undiagnosed illness or other qualifying chronic disability pursuant to 38 U.S.C.A. § 1117 is legally precluded, this aspect of each of the claims on appeal must be denied as without legal merit.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).

In reaching these conclusions, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against each claim, that doctrine is inapplicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).


ORDER

The appeal is denied.




____________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


